



EXHIBIT 10.1
ASSERTIO THERAPEUTICS, INC.
AMENDED AND RESTATED
2014 OMNIBUS INCENTIVE PLAN
 
1.  Plan.  Assertio Therapeutics, Inc., a Delaware corporation (the “Company”),
originally established the 2014 Omnibus Incentive Plan (the “Original Plan”),
effective as of February 19, 2014 (the “Effective Date”). The Original Plan was
most recently amended and restated in its entirety effective August 15, 2018 in
connection with the Company’s name change and reincorporation. The Original
Plan, as amended and restated through August 15, 2018, is hereby further amended
and restated in its entirety (as amended and restated, the “Plan”). This Plan
shall continue in effect for a term of 10 years after the Effective Date unless
sooner terminated by action of the Board of Directors of the Company.
 
2.  Objectives.  This Plan is designed to attract and retain employees and
consultants of the Company and its Subsidiaries (as defined herein), to attract
and retain qualified non-employee directors of the Company, to encourage the
sense of proprietorship of such employees, consultants and directors and to
stimulate the active interest of such persons in the development and financial
success of the Company and its Subsidiaries. These objectives are to be
accomplished by making Awards under this Plan and thereby providing Participants
(as defined herein) with a proprietary interest in the growth and performance of
the Company and its Subsidiaries.
 
3.  Definitions.  As used herein, the terms set forth below shall have the
following respective meanings:


“Affiliate” means an entity controlling, controlled by, or under common control
with, the Company.
 
“Authorized Officer” means the Chairman of the Board, the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom any
of such individuals shall delegate the authority to execute any Award
Agreement).
 
“Award” means the grant of any Option, Stock Appreciation Right, Stock Award, or
Cash Award, any of which may be structured as a Performance Award, whether
granted singly, in combination or in tandem, to a Participant pursuant to such
applicable terms, conditions, and limitations as the Committee may establish in
accordance with the objectives of this Plan.
 
“Award Agreement” means the document (in written or electronic form)
communicating the terms, conditions and limitations applicable to an Award. The
Committee may, in its discretion, require that the Participant execute such
Award Agreement, or may provide for procedures through which Award Agreements
are made effective without execution. Any Participant who is granted an Award
and who does not affirmatively reject the applicable Award Agreement shall be
deemed to have accepted the terms of Award as embodied in the Award Agreement.
 
“Board” means the Board of Directors of the Company.
 
“Cash Award” means an Award denominated in cash.
 
“Change in Control” means the occurrence, in a single transaction or in a series
of related transactions, of any one or more of the following events:


(i)    the consummation of any merger, consolidation or similar transaction
involving the Company (“Merger”), if following such Merger the holders of the
Company’s outstanding voting securities immediately prior to such Merger do not
own a majority of the outstanding voting securities of the surviving corporation
in approximately the same proportion as before such Merger (and in such event,
excluding the ownership of any person (or any other person acting in concert
with such person) whose ownership percentage increased as a result of such
Merger);


(ii)    the consummation of any sale, lease, exchange, exclusive license or
other transfer in one transaction or a series of related transactions of all or
substantially all of the Company’s assets, other than a transfer of the
Company’s assets to a majority-owned subsidiary of the Company or any other
entity the majority of whose voting power is held by the shareholders of the
Company in approximately the same proportion as before such transaction;


(iii)    the liquidation or dissolution of the Company;




A-1

--------------------------------------------------------------------------------





(iv)    the acquisition by a person, as defined in Section 3(a)(9) of the
Exchange Act, and including a group of persons within the meaning of Section
13(d)(3) of the Exchange Act, of a majority or more of the Company’s outstanding
voting securities (whether directly or indirectly, beneficially or of record);
or


(v)    such other transaction as may be determined by the Board in good faith to
constitute a change in control either (A) of the ownership or effective control
of the voting securities of the Company or (B) of all or substantially all of
the assets or the business of the Company.


Ownership of voting securities shall take into account and shall include
ownership as determined by applying Rule 13d-3(d)(1)(i) (or any successor
thereto) pursuant to the Exchange Act. If required for compliance with Section
409A of the Code, in no event will a Change in Control be deemed to have
occurred if such transaction is not also a “change in the ownership or effective
control” of the Company or change in the “ownership of a substantial portion of
the assets” of the Company as determined under U.S. Treasury Regulation Section
1.409A-3(i)(5) (without regard to any alternative definition thereunder).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means the Compensation Committee of the Board, and any successor
committee thereto or such other committee of the Board as may be designated by
the Board to administer this Plan in whole or in part including any subcommittee
of the Committee or such other committee as designated by the Board.
 
“Common Stock” means the Common Stock, par value $0.0001, of the Company.
 
“Company” means Assertio Therapeutics, Inc., a Delaware corporation, or any
successor thereto.
  
“Consultant” means an individual providing services to the Company or any of its
Subsidiaries, other than an Employee or a Director, and an individual who has
agreed to become a consultant of the Company or any of its Subsidiaries and
actually becomes such a consultant following such date of agreement.
 
“Consultant Award” means the grant of any Award (other than an Incentive Stock
Option), whether granted singly, in combination, or in tandem, to a Participant
who is a Consultant pursuant to such applicable terms, conditions, and
limitations established by the Committee.
 
“Covered Employee” means any Employee who is or may be a “covered employee,” as
defined in Code Section 162(m).
 
“Director” means an individual serving as a member of the Board who is not an
Employee or a Consultant and an individual who has agreed to become a director
of the Company or any of its Subsidiaries and actually becomes such a director
following such date of agreement.
 
“Director Award” means the grant of any Award (other than an Incentive Stock
Option), whether granted singly, in combination, or in tandem, to a Participant
who is a Director pursuant to such applicable terms, conditions, and limitations
established by the Board.
 
“Disability” means (1) if the Participant is an Employee, a disability that
entitles the Employee to benefits under the Company’s long-term disability plan,
as may be in effect from time to time, as determined by the plan administrator
of the long-term disability plan or (2) if the Participant is a Director or a
Consultant, a disability whereby the Director or Consultant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.
Notwithstanding the foregoing, if an Award is subject to Code Section 409A, the
definition of Disability shall conform to the requirements of Treasury
Regulation § 1.409A-3(i)(4)(i).
 
“Dividend Equivalents” means, in the case of Restricted Stock Units or
Performance Units, an amount equal to all dividends and other distributions (or
the economic equivalent thereof) that are payable to shareholders of record
during the Restriction Period or performance period, as applicable, on a like
number of shares of Common Stock that are subject to the Award.
 


A-2

--------------------------------------------------------------------------------





“Employee” means an employee of the Company or any of its Subsidiaries and an
individual who has agreed to become an employee of the Company or any of its
Subsidiaries and actually becomes such an employee following such date of
agreement.
 
“Employee Award” means the grant of any Award, whether granted singly, in
combination, or in tandem, to an Employee pursuant to such applicable terms,
conditions, and limitations established by the Committee.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Exercise Price” means the price at which a Participant may exercise his right
to receive cash or Common Stock, as applicable, under the terms of an Award.
 
“Fair Market Value” of a share of Common Stock means, as of a particular date,
(1) if shares of Common Stock are listed on a national securities exchange, the
closing sales price per share of Common Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Common Stock are listed on that date, or, if there shall have been no such
sale so reported on that date, on the last preceding date on which such a sale
was so reported, (2) if the Common Stock is not so listed, the average of the
closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such quotations
shall be available, as reported by an inter-dealer quotation system, (3) if
shares of Common Stock are not publicly traded, the most recent value determined
by an independent appraiser appointed by the Committee for such purpose, or
(4) if none of the above are applicable, the Fair Market Value of a share of
Common Stock as determined in good faith by the Committee. This definition of
“Fair Market Value” may also be applied to Marketable Securities, in which case
this definition shall mean (1) the closing sales price per share of such
Marketable Securities on the consolidated transaction reporting system for the
principal national securities exchange or other established securities exchange
on which shares of such Marketable Securities are listed on that date, or, if
there shall have been no such sale as reported on that date, on the last
preceding date on which such a sale was so reported, or (2) if the sales price
is not so reported, the average of the closing bid and asked price on that date,
or, if there are no quotations available for such date, on the last preceding
date on which such quotations shall be available, as reported by an inter-dealer
quotation system.
 
“Grant Date” means the date an Award is granted to a Participant pursuant to
this Plan.
 
“Incentive Stock Option” means an Option that is intended to comply with the
requirements set forth in Code Section 422.


“Marketable Securities” means a class of equity securities actively traded on an
established securities exchange.
 
“Nonqualified Stock Option” means an Option that is not intended to comply with
the requirements set forth in Code Section 422.
 
“Option” means a right to purchase a specified number of shares of Common Stock
at a specified Exercise Price, which is either an Incentive Stock Option or a
Nonqualified Stock Option.
 
“Participant” means an Employee, Consultant or Director to whom an Award has
been made under this Plan.
 
“Performance Award” means an Award made pursuant to this Plan to a Participant
which is subject to the attainment of one or more Performance Goals.
 
“Performance Goal” means one or more standards established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.
 
“Performance Unit” means a unit evidencing the right to receive in specified
circumstances one share of Common Stock or equivalent value in cash, the value
of which at the time it is settled is determined as a function of the extent to
which established performance criteria have been satisfied.
 
“Performance Unit Award” means an Award in the form of Performance Units.
 
“Prior Plan” means the 2004 Equity Incentive Plan of Assertio Therapeutics, Inc.


A-3

--------------------------------------------------------------------------------





 
“Qualified Performance Awards” has the meaning set forth in
Section 8(a)(vii)(B).
 
“Restricted Stock” means a share of Common Stock that is restricted or subject
to forfeiture provisions.
 
“Restricted Stock Award” means an Award that results in the issuance of
Restricted Stock on the Grant Date.
 
“Restricted Stock Unit” means a unit evidencing the right to receive in
specified circumstances one share of Common Stock or equivalent value in cash
that is restricted or subject to forfeiture provisions.
 
“Restricted Stock Unit Award” means an Award in the form of Restricted Stock
Units.
 
“Restriction Period” means a period of time beginning as of the date upon which
a Restricted Stock Award or Restricted Stock Unit Award is made pursuant to this
Plan and ending as of the date upon which such Award is no longer restricted or
subject to forfeiture provisions.
 
“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
or Common Stock, equal to the excess of the Fair Market Value of a specified
number of shares of Common Stock on the date the right is exercised over a
specified Exercise Price.
 
“Stock Award” means an Award in the form of shares of Common Stock, including a
Restricted Stock Award, and a Restricted Stock Unit Award or Performance Unit
Award that may be settled in shares of Common Stock, and excluding Options and
SARs.
 
“Stock-Based Award Limitations” has the meaning set forth in Section 5.
 
“Subsidiary” means (1) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing 50% or more of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the shareholders of such corporation, and (2) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns 50% or more of
the voting power of such business entity (whether in the form of partnership
interests, membership interests or otherwise) or serves, directly or indirectly
as the general partner (in the case of a limited partnership), the manager (in
the case of a limited liability company) or in a comparable role (in the case of
another form of business entity).
 
4.  Eligibility.
 
(a)  Employees.  All Employees are eligible for Employee Awards under this Plan,
provided, however, that if the Committee makes an Employee Award to an
individual whom it expects to become an Employee following the Grant Date of
such Award, such Award shall be subject to (among other terms and conditions)
the individual actually becoming an Employee.
 
(b)  Consultants.  All Consultants are eligible for Consultant Awards under this
Plan, provided, however, that if the Committee makes a Consultant Award to an
individual whom it expects to become a Consultant following the Grant Date of
such Award, such Award shall be subject to (among other terms and conditions)
the individual actually becoming a Consultant.
 
(c)  Directors.  All Directors are eligible for Director Awards under this Plan,
provided, however, that if the Board makes a Director Award to an individual
whom it expects to become a Director following the Grant Date of such Award,
such Award shall be subject to (among other terms and conditions) the individual
actually becoming a Director.
 
The Committee (or the Board, in the case of Director Awards) shall determine the
type or types of Awards to be made under this Plan and shall designate from time
to time the Employees, Consultants or Directors who are to be granted Awards
under this Plan.
 
5.  Common Stock Available for Awards.  Subject to the provisions of Section 15
hereof, there shall be available for Awards under this Plan granted wholly or
partly in Common Stock (including rights or Options that may be exercised for or


A-4

--------------------------------------------------------------------------------





settled in Common Stock) an aggregate of 15,780,000 shares of Common Stock (the
“Maximum Share Limit”), all of which shall be available for Incentive Stock
Options. Each Stock Award granted under this Plan shall be counted against the
Maximum Share Limit as 1.44 shares of Common Stock; each Option and SAR shall be
counted against the Maximum Share Limit as 1 share of Common Stock.
 
Awards settled in cash shall not reduce the Maximum Share Limit under the Plan.
If an Award expires or is terminated, cancelled or forfeited, the shares of
Common Stock associated with the expired, terminated, cancelled or forfeited
Award shall again be available for Awards under the Plan, and the Maximum Share
Limit shall be increased by the same amount as such shares were counted against
the Maximum Share Limit (i.e., increased by 1.44 shares of Common Stock, if a
Stock Award, and 1 share of Common Stock, if an Option or SAR). Shares of Common
Stock that are tendered by a Participant or withheld as full or partial payment
of minimum withholding taxes related to the vesting or settlement of an Award
other than Options or SARs shall become available again for Awards under the
Plan. The following shares of Common Stock shall not become available again for
Awards under the Plan:
 
(i)    Shares of Common Stock that are tendered by a Participant or withheld
(1) as full or partial payment of minimum withholding taxes related to the
exercise or settlement of Options or SARs, (2) as payment for the Exercise Price
of an Option or SAR or (3) in connection with the settlement of an SAR;
 
(ii)    Shares of Common Stock repurchased on the open market with the proceeds
of an Exercise Price of an Option or SAR; and
 
(iii)    Shares of Common Stock reserved for issuance upon grant of an SAR, to
the extent the number of reserved shares of Common Stock exceeds the number of
shares of Common Stock actually issued upon exercise or settlement of such SAR.
 
The foregoing notwithstanding, subject to applicable stock exchange listing
requirements, the Maximum Share Limit shall not be reduced by (x) shares of
Common Stock issued under Awards granted in assumption, substitution or exchange
for previously granted awards of a company acquired by the Company and
(y) available shares under a shareholder approved plan of an acquired company
(as appropriately adjusted to reflect the transaction) and such shares shall be
available for Awards under the Plan.
 
The Board and the appropriate officers of the Company shall from time to time
take whatever actions are necessary to file any required documents with
governmental authorities, stock exchanges and transaction reporting systems to
ensure that shares of Common Stock are available for issuance pursuant to
Awards.
 
Notwithstanding anything to the contrary contained in this Plan, the following
limitations shall apply to any Awards made hereunder:
 
(a)    No Employee may be granted during any calendar year Awards consisting of
Options or SARs that are exercisable for more than 2,000,000 shares of Common
Stock;
 
(b)    No Employee may be granted during any calendar year Qualified Performance
Awards that are Stock Awards covering or relating to more than 2,000,000 shares
of Common Stock (the limitation set forth in this clause (b), together with the
limitation set forth in clause (a) above, being hereinafter collectively
referred to as the “Stock-Based Award Limitations”); and
 
(c)    No Employee may be granted during any calendar year Qualified Performance
Awards that are (1) Cash Awards or (2) Restricted Stock Unit Awards or
Performance Unit Awards that may be settled solely in cash having a value
determined on the Grant Date in excess of $5,000,000.
 
Shares delivered by the Company in settlement of Awards may be authorized and
unissued shares of Common Stock, shares of Common Stock held in the treasury of
the Company, shares of Common Stock purchased on the open market or by private
purchase or any combination of the foregoing.
 


A-5

--------------------------------------------------------------------------------





6.  Administration.
 
(a)    Authority of the Committee.  Except as otherwise provided in this Plan
with respect to actions or determinations by the Board, this Plan shall be
administered by the Committee; provided, however, that (i) any and all members
of the Committee shall satisfy any independence requirements prescribed by any
stock exchange on which the Company lists its Common Stock; (ii) Awards may be
granted to individuals who are subject to Section 16(b) of the Exchange Act only
if the Committee is comprised solely of two or more “Non-Employee Directors” as
defined in Securities and Exchange Commission Rule 16b-3 (as amended from time
to time, and any successor rule, regulation or statute fulfilling the same or
similar function); and (iii) any Award intended to qualify for the
“performance-based compensation” exception under Code Section 162(m) shall be
granted only if the Committee is comprised solely of two or more “outside
directors” within the meaning of Code Section l62(m) and regulations pursuant
thereto. Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of this Plan. Subject to Section 6(c) hereof, the
Committee may, in its discretion, (x) provide for the extension of the
exercisability of an Award, or (y) in the event of death, Disability, retirement
or Change in Control, accelerate the vesting or exercisability of an Award,
eliminate or make less restrictive any restrictions contained in an Award, waive
any restriction or other provision of this Plan or an Award or otherwise amend
or modify an Award in any manner that is, in either case, (1) not materially
adverse to the Participant to whom such Award was granted, (2) consented to by
such Participant or (3) authorized by Section 15(c) hereof; provided, however,
that except as expressly provided in Section 8(a)(i) or 8(a)(ii) hereof, no such
action shall permit the term of any Option or SAR to be greater than 10 years
from its Grant Date. The Committee may correct any defect or supply any omission
or reconcile any inconsistency in this Plan or in any Award Agreement in the
manner and to the extent the Committee deems necessary or desirable to further
this Plan’s purposes. Any decision of the Committee in the interpretation and
administration of this Plan shall lie within its sole and absolute discretion
and shall be final, conclusive and binding on all parties concerned. The Board
shall have the same powers as the Committee with respect to Director Awards.
 
(b)    Indemnity.  No member of the Board or the Committee or officer of the
Company to whom the Committee has delegated authority in accordance with the
provisions of Section 7 of this Plan shall be liable for anything done or
omitted to be done by him, by any member of the Board or the Committee or by any
officer of the Company in connection with the performance of any duties under
this Plan, except for his own willful misconduct or as expressly provided by
statute.
 
(c)    Prohibition on Repricing of Awards.  Subject to the provisions of
Section 15 hereof, the terms of outstanding Award Agreements may not be amended
without the approval of the Company’s shareholders so as to (i) reduce the
Exercise Price of any outstanding Options or SARs or (ii) cancel any outstanding
Options or SARs in exchange for cash or other Awards (including substitutions
and cash buyouts), or Options or SARs with an Exercise Price that is less than
the Exercise Price of the original Options or SARs.


(d) Minimum Vesting Provisions. Notwithstanding anything herein to the contrary,
Awards granted under the Plan may not become exercisable, vest or be settled, in
whole or in part, prior to the one-year anniversary of the date of grant, except
that the Committee (or the Board, as applicable) may provide that Awards become
exercisable, vest or settle prior to such date in the event of the Participant’s
death or disability or in the event of a Change in Control. Notwithstanding the
foregoing, up to 5% of the aggregate number of shares of Common Stock subject to
the Maximum Share Limit may be issued pursuant to Awards subject to any, or no,
vesting conditions, as the Committee (or the Board) determines appropriate.
 
7.  Delegation of Authority.  The Committee may delegate any of its authority to
grant Awards to Employees who are not subject to Section 16(b) of the Exchange
Act and Consultants, subject to Section 6(a) above, to the Board or to any other
committee of the Board, provided such delegation is made in writing and
specifically sets forth such delegated authority. The Committee may also
delegate to an Authorized Officer authority to execute on behalf of the Company
any Award Agreement. The Committee and the Board, as applicable, may engage or
authorize the engagement of a third party administrator to carry out
administrative functions under this Plan. Any such delegation hereunder shall
only be made to the extent permitted by applicable law.
 


A-6

--------------------------------------------------------------------------------





8.  Employee Awards.
 
(a)    The Committee shall determine the type or types of Employee Awards to be
made under this Plan and shall designate from time to time the Employees who are
to be the recipients of such Awards. Each Award shall be embodied in an Award
Agreement, which shall contain such terms, conditions and limitations as shall
be determined by the Committee, in its sole discretion, and, if required by the
Committee, shall be signed by the Participant to whom the Award is granted and
by an Authorized Officer for and on behalf of the Company. Awards may consist of
those listed in this Section 8(a) hereof and may be granted singly, in
combination or in tandem. Awards may also be made in combination or in tandem
with, in replacement of, or as alternatives to, grants or rights under this Plan
or any other plan of the Company or any of its Subsidiaries, including the plan
of any acquired entity; provided, however, that, except as contemplated in
Section 15 hereof, no Option or SAR may be issued in exchange for the
cancellation of an Option or SAR with a higher Exercise Price nor may the
Exercise Price of any Option or SAR be reduced. All or part of an Award may be
subject to conditions established by the Committee. Upon the termination of
employment by a Participant who is an Employee, any unexercised, unvested or
unpaid Awards shall be treated as set forth in the applicable Award Agreement or
in any other written agreement the Company has entered into with the
Participant.
 
(i) Options.  An Employee Award may be in the form of an Option. An Option
awarded pursuant to this Plan may consist of either an Incentive Stock Option or
a Nonqualified Stock Option. The price at which shares of Common Stock may be
purchased upon the exercise of an Option shall be not less than the Fair Market
Value of the Common Stock on the Grant Date, subject to adjustment as provided
in Section 15 hereof. The term of an Option shall not exceed 10 years from the
Grant Date; provided, however, if the term of a Nonqualified Option (but not an
Incentive Option) expires when trading in the Common Stock is prohibited by law
or the Company’s insider trading policy, then the term of such Nonqualified
Option shall expire on the 30th day after the expiration of such prohibition.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Option, including, but not limited to, the term of any Option
and the date or dates upon which the Option becomes vested and exercisable,
shall be determined by the Committee.
 
(ii) Stock Appreciation Rights.  An Employee Award may be in the form of an SAR.
The Exercise Price for an SAR shall not be less than the Fair Market Value of
the Common Stock on the Grant Date, subject to adjustment as provided in
Section 15 hereof. The holder of a tandem SAR may elect to exercise either the
Option or the SAR, but not both. The exercise period for an SAR shall extend no
more than 10 years after the Grant Date; provided, however, if the term of an
SAR expires when trading in the Common Stock is prohibited by law or the
Company’s insider trading policy, then the term of such SAR shall expire on the
30th day after the expiration of such prohibition. Subject to the foregoing
provisions, the terms, conditions, and limitations applicable to any SAR,
including, but not limited to, the term of any SAR and the date or dates upon
which the SAR becomes vested and exercisable, shall be determined by the
Committee.
 
(iii) Stock Awards.  An Employee Award may be in the form of a Stock Award. The
terms, conditions and limitations applicable to any Stock Award, including, but
not limited to, vesting or other restrictions, shall be determined by the
Committee, and subject to the minimum Restriction Period and performance period
requirements and any other applicable requirements described in this
Section 8(a) hereof.
 
(iv)  Restricted Stock Unit Awards.  An Employee Award may be in the form of a
Restricted Stock Unit Award. The terms, conditions and limitations applicable to
a Restricted Stock Unit Award, including, but not limited to, the Restriction
Period, shall be determined by the Committee. Subject to the terms of this Plan,
the Committee, in its sole discretion, may settle Restricted Stock Units in the
form of cash or in shares of Common Stock (or in a combination thereof) equal to
the value of the vested Restricted Stock Units. Unless otherwise specified by
the Committee with respect to a specific Award, Restricted Stock Unit awards
shall be settled in shares of Common Stock.
 
(v)  Performance Unit Awards.  An Employee Award may be in the form of a
Performance Unit Award. Each Performance Unit shall have an initial value that
is established by the Committee on the Grant Date. Subject to the terms of this
Plan, after the applicable performance period has ended, the Participant shall
be entitled to receive settlement of the value and number of Performance Units
earned by the Participant over the performance period, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved. Settlement of earned Performance Units shall be as determined by the
Committee and as evidenced in an Award Agreement. Subject to the terms of this
Plan, the Committee, in its sole discretion, may settle earned Performance Units
in the form of cash or in shares of Common Stock (or in a combination thereof)
equal to the value of the earned Performance Units as soon as practicable after
the end of the performance period and following the Committee’s determination of
actual performance against the performance measures and related goals
established by the Committee.


A-7

--------------------------------------------------------------------------------





 
(vi)  Cash Awards.  An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to a Cash Award, including, but not
limited to, vesting or other restrictions, shall be determined by the Committee.
 
(vii)  Performance Awards.  Without limiting the type or number of Awards that
may be made under the other provisions of this Plan, an Employee Award may be in
the form of a Performance Award. The terms, conditions and limitations
applicable to an Award that is a Performance Award shall be determined by the
Committee. The Committee shall set Performance Goals in its discretion which,
depending on the extent to which they are met, will determine the value and/or
amount of Performance Awards that will be paid out to the Participant and/or the
portion of an Award that may be exercised.
 
(A)  Nonqualified Performance Awards.  Performance Awards granted to Employees
that are not intended to qualify as qualified performance-based compensation
under Code Section 162(m) shall be based on achievement of such Performance
Goals and be subject to such terms, conditions and restrictions as the Committee
or its delegate shall determine.
 
(B)  Qualified Performance Awards.  Performance Awards granted to Employees
under this Plan that are intended to qualify as qualified performance-based
compensation under Code Section 162(m) shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-established,
objective Performance Goals established by the Committee prior to the earlier to
occur of (1) 90 days after the commencement of the period of service to which
the Performance Goal relates and (2) the lapse of 25% of the period of service
(as scheduled in good faith at the time the goal is established), and in any
event while the outcome is substantially uncertain. A Performance Goal is
objective if a third party having knowledge of the relevant facts could
determine whether the goal is met. One or more of such goals may apply to the
Employee, one or more business units, divisions or sectors of the Company, or
the Company as a whole, and if so desired by the Committee, by comparison with a
peer group of companies. A Performance Goal shall include one or more of the
following: (1) earnings per share; (2) net order dollars; (3) increase in cash
flow; (4) increase in cash flow from operations; (5) increase in cash flow
return; (6) return on net assets; (7) return on assets; (8) return on
investment; (9) return on capital; (10) return on equity; (11) economic value
added; (12) operating margin; (13) net profit dollars; (14) net income; (15) net
income per share; (16) pretax earnings; (17) pretax earnings before interest,
depreciation and amortization, or EBITDA; (18) pretax operating earnings after
interest expense and before incentives, service fees, and extraordinary or
special items; (19) total shareholder return; (20) debt reduction; (21) net
profit growth; (22) operating income; (23) internal rate of return; (24) safety;
(25) net revenue dollars; (26) capital efficiency; (27) revenue growth
(including revenue growth by product); (28) growth in product sales (including
as measured by prescriptions for one or more pharmaceutical products); and
(29) any of the above goals determined on an absolute or relative basis or as
compared to the performance of a published or special index deemed applicable by
the Committee including, but not limited to, the Russell 3000 Stock Index or a
group of comparable companies.
 
Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Qualified Performance Awards, it is
the intent of this Plan to conform with the standards of Code Section 162(m) and
Treasury Regulation § 1.162-27(e)(2)(i), as to grants to Covered Employees and
the Committee in establishing such goals and interpreting this Plan shall be
guided by such provisions. Prior to the payment of any compensation based on the
achievement of Performance Goals applicable to Qualified Performance Awards, the
Committee must certify in writing that applicable Performance Goals and any of
the material terms thereof were, in fact, satisfied. For this purpose, approved
minutes of the Committee meeting in which the certification is made shall be
treated as such written certification. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Qualified Performance Awards
made pursuant to this Plan shall be determined by the Committee. The Committee
may provide in any such Performance Award that any evaluation of performance may
include or exclude any of the following events that occurs during a Performance
Period: (a) asset write-downs, (b) litigation or claim judgments or settlements,
(c) the effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results, (d) any reorganization and restructuring
programs, (e) unusual or nonrecurring items as described in Accounting Standards
Codification (ASC) No. 225 (or any successor thereto) and/or in management’s
discussion and analysis of financial condition and results of


A-8

--------------------------------------------------------------------------------





operations appearing in the Company’s annual report to shareholders for the
applicable year, (f) acquisitions or divestitures, (g) foreign exchange gains
and losses and (h) settlement of hedging activities.
 
(C)  Adjustment of Performance Awards.  Awards that are intended to be Qualified
Performance Awards may not be adjusted upward. The Committee may retain the
discretion to adjust such Performance Awards downward, either on a formula or
discretionary basis or any combination, as the Committee determines.
 
9.  Consultant and Director Awards.
 
(a)    Consultant Awards.  The Committee has the sole authority to grant
Consultant Awards from time to time in accordance with this Section 9(a).
Consultant Awards may consist of the forms of Award described in Section 8, with
the exception of Incentive Stock Options, may be granted singly, in combination,
or in tandem and shall be granted subject to such terms and conditions as
specified in Section 8. Each Consultant Award shall be embodied in an Award
Agreement, which shall contain such terms, conditions, and limitations as shall
be determined by the Committee, in its sole discretion.
 
(b)    Director Awards.  The Board has the sole authority to grant Director
Awards from time to time in accordance with this Section 9(b). Director Awards
may consist of the forms of Award described in Section 8, with the exception of
Incentive Stock Options, may be granted singly, in combination, or in tandem and
shall be granted subject to such terms and conditions as specified in Section 8.
Each Director Award may, in the discretion of the Board, be embodied in an Award
Agreement, which shall contain such terms, conditions, and limitations as shall
be determined by the Board, in its sole discretion. Notwithstanding anything
herein to the contrary, the aggregate number of shares of Common Stock subject
to Director Awards granted under this Plan during any calendar year to any one
Director shall not exceed that number of shares having a Fair Market Value on
the date of grant equal to $600,000.
 
10.  Award Payment; Dividends and Dividend Equivalents.
 
(a)    General.  Payment of Awards may be made in the form of cash or Common
Stock, or a combination thereof, and may include such restrictions as the
Committee (or the Board, in the case of Director Awards) shall determine,
including, but not limited to, in the case of Common Stock, restrictions on
transfer and forfeiture provisions. For a Restricted Stock Award, the
certificates evidencing the shares of such Restricted Stock (to the extent that
such shares are so evidenced) shall contain appropriate legends and restrictions
that describe the terms and conditions of the restrictions applicable thereto.
For a Restricted Stock Unit Award that may be settled in shares of Common Stock,
the shares of Common Stock that may be issued at the end of the Restriction
Period shall be evidenced by book entry registration or in such other manner as
the Committee may determine.
  
(b)    Dividends and Dividend Equivalents.  Rights to (1) dividends will be
extended to and made part of any Restricted Stock Award and (2) Dividend
Equivalents may be extended to and made part of any Restricted Stock Unit Award
and Performance Unit Award, subject in each case to such terms, conditions and
restrictions as the Committee may establish; provided, however, that no such
dividends or Dividend Equivalents shall be paid with respect to unvested Stock
Awards, including Stock Awards subject to Performance Goals. Dividends or
Dividend Equivalents paid with respect to unvested Stock Awards may, in the
discretion of the Committee, be accumulated and paid to the Participant at the
time that such Stock Award vests. Dividends and/or Dividend Equivalents shall
not be made part of any Options or SARs.
 
11.  Option Exercise.  The Exercise Price shall be paid in full at the time of
exercise in cash or, if permitted by the Committee and elected by the
Participant, the Participant may purchase such shares by means of the Company
withholding shares of Common Stock otherwise deliverable on exercise of the
Award or tendering Common Stock valued at Fair Market Value on the date of
exercise, or any combination thereof. The Committee, in its sole discretion,
shall determine acceptable methods for Participants to tender Common Stock or
other Awards. The Committee may provide for procedures to permit the exercise or
purchase of such Awards by use of the proceeds to be received from the sale of
Common Stock issuable pursuant to an Award, and for the avoidance of doubt, so
long as the shares of Common Stock are publicly traded and unless the Committee
specifically determines otherwise, an Option may be exercised using
consideration received by the Company under a procedure under which a licensed
broker-dealer advances funds on behalf of a Participant or sells shares of
Common Stock on behalf of a Participant (a “Cashless Exercise Procedure”),
provided, however, that no officer or director may participate in that Cashless
Exercise Procedure to the extent prohibited by applicable law. The Committee may
adopt additional rules and procedures regarding the exercise of Options from
time to time, provided that such rules and procedures are not inconsistent with
the provisions of this Section 11.


A-9

--------------------------------------------------------------------------------





 
12.  Taxes.  The Company shall have the right to deduct applicable taxes from
any Award payment and withhold, at the time of delivery or vesting of cash or
shares of Common Stock under this Plan, an appropriate amount of cash or number
of shares of Common Stock or a combination thereof for payment of required
withholding taxes or to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for withholding of such taxes
including a requirement that a Participant pay in cash an amount sufficient to
satisfy any required withholding amount; provided, however, that in the event in
the Committee’s sole discretion share withholding is permitted, the number of
shares of Common Stock withheld for payment of required withholding taxes must
equal no more than the required minimum withholding taxes. The Committee may
also permit withholding to be satisfied by the transfer to the Company of shares
of Common Stock theretofore owned by the holder of the Award with respect to
which withholding is required. If shares of Common Stock are used to satisfy tax
withholding, such shares shall be valued based on the Fair Market Value when the
tax withholding is required to be made.
 
13.  Amendment, Modification, Suspension or Termination.  The Board may amend,
modify, suspend or terminate this Plan (and the Committee may amend an Award
Agreement) for the purpose of meeting or addressing any changes in legal
requirements or for any other purpose permitted by law, except that (1) no
amendment or alteration that would materially adversely affect the rights of any
Participant under any Award previously granted to such Participant shall be made
without the consent of such Participant and (2) no amendment or alteration shall
be effective prior to its approval by the shareholders of the Company to the
extent shareholder approval is otherwise required by applicable legal
requirements or the requirements of the securities exchange on which the
Company’s stock is listed, including any amendment that expands the types of
Awards available under this Plan, materially increases the number of shares of
Common Stock available for Awards under this Plan, materially expands the
classes of persons eligible for Awards under this Plan, materially extends the
term of this Plan, materially changes the method of determining the Exercise
Price of Options, or deletes or limits any provisions of this Plan that prohibit
the repricing of Options or SARs.
 
14.  Assignability.  Unless otherwise determined by the Committee (or the Board
in the case of Director Awards) or expressly provided for in an Award Agreement,
no Award or any other benefit under this Plan shall be assignable or otherwise
transferable except (1) by will or the laws of descent and distribution or
(2) pursuant to a domestic relations order issued by a court of competent
jurisdiction that is not contrary to the terms and conditions of this Plan or
applicable Award and in a form acceptable to the Committee. The Committee may
prescribe and include in applicable Award Agreements other restrictions on
transfer. Any attempted assignment of an Award or any other benefit under this
Plan in violation of this Section 14 shall be null and void. Notwithstanding the
foregoing, no Award may be transferred for value or consideration.
 
15.  Adjustments.
 
(a)    The existence of outstanding Awards shall not affect in any manner the
right or power of the Company or its shareholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
Common Stock) or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding of any kind, whether or not of a character similar to that of
the acts or proceedings enumerated above.
 
(b)    In the event of any change that is made in, or other events that occur
with respect to, the Common Stock subject to the Plan or subject to any
outstanding Award without receipt of consideration by the Company through
merger, reorganization, recapitalization, reincorporation, combination, exchange
of shares, change in corporate structure, subdivision, consolidation or other
similar equity restructuring transaction (as that term is used in ASC Topic 718
(or any successor thereto)) affecting outstanding shares of Common Stock,
declaration of a dividend payable in shares of Common Stock, dividend in
property other than cash, large non-recurring cash dividend, liquidating
dividend, stock split or reverse stock split, then (1) the number of shares of
Common Stock reserved under this Plan, (2) the number of shares of Common Stock
covered by outstanding Awards in the form of Common Stock or units denominated
in Common Stock, (3) the Exercise Price or other price in respect of such
Awards, (4) the Stock-Based Award Limitations, and (5) the appropriate Fair
Market Value and other price determinations for such Awards shall each be
proportionately adjusted by the Committee as appropriate to reflect such
transaction. Notwithstanding the foregoing, the conversion of any convertible
securities of the Company will not be treated as a transaction falling within
the scope of this Section 15(b).
 
(c)    In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization, liquidation, dissolution, or
other transaction or series of related transactions having a result similar to
any of the above, including but not limited to a transaction or series of
related transactions that constitutes a Change in


A-10

--------------------------------------------------------------------------------





Control, the Committee may make such adjustments to Awards or other provisions
for the disposition of Awards as it in good faith deems equitable, and shall be
authorized, in its discretion, (1) to provide for the assumption or continuation
of an Award covering, or the substitution of a new Award with, Marketable
Securities or other arrangement (which, if applicable, may be exercisable for
such Marketable Securities as the Committee determines) for an Award or the
assumption or substitution of the Award, regardless of whether in a transaction
to which Code Section 424(a) applies, so long as such Marketable Securities have
a value equal to the Fair Market Value of the securities underlying such Award
(less any exercise price, if applicable), (2) to provide, prior to the
transaction, for the acceleration of the vesting and exercisability of, or lapse
of restrictions with respect to, the Award and, if the transaction is a cash
merger, provide for the termination of any portion of the Award that remains
unexercised at the time of such transaction, or (3) to cancel an Award and to
deliver to the Participant cash in an amount that the Committee shall determine
in its sole discretion is equal to the Fair Market Value of such Award on the
date of such event, which in the case of an Option or Stock Appreciation Right
shall be the excess (if any) of the Fair Market Value of Common Stock on such
date over the Exercise Price of such Award. In the absence of an affirmative
determination by the Committee, each outstanding Award, including each
Performance Award, will be assumed or substituted for Marketable Securities by
such successor corporation or a parent or subsidiary of such successor
corporation (the “Successor Corporation”), unless the Successor Corporation does
not agree to assume or substitute the Award for Marketable Securities, in which
case the vesting of such Award shall accelerate in its entirety (and, if
applicable, the time at which the Award may be exercised) to a date prior to the
effective time of the Change in Control as the Committee will determine (or, if
the Committee will not determine such a date, to the date that is five days
prior to the effective time of the Change in Control), with such Award
terminating if not exercised (if applicable) at or prior to the effective time
of the Change in Control, and with such exercise reversed if the Change in
Control does not become effective. The Committee shall not have any obligation
to treat all Awards in the same manner, including Awards of the same type held
by similarly situated Participants.
 
(d)    With respect to any Award held by a Director at the time of a Change in
Control, such Award shall automatically accelerate and become fully vested
immediately prior to the effective time of such transaction(s).


(e)    No adjustment or substitution pursuant to this Section 15 shall be made
in a manner that results in noncompliance with the requirements of Code
Section 409A, to the extent applicable.
 
16.  Restrictions.  No Common Stock or other form of payment shall be issued
with respect to any Award unless the Company shall be satisfied based on the
advice of its counsel that such issuance will be in compliance with applicable
federal and state securities laws. Certificates evidencing shares of Common
Stock delivered under this Plan (to the extent that such shares are so
evidenced) may be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Committee may cause a legend or legends to be placed upon
such certificates (if any) to make appropriate reference to such restrictions.
 
17.  Unfunded Plan.  This Plan is unfunded. Although bookkeeping accounts may be
established with respect to Participants who are entitled to cash, Common Stock
or rights thereto under this Plan, any such accounts shall be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. None of the Company, the Board or the Committee shall be required to
give any security or bond for the performance of any obligation that may be
created by this Plan. With respect to this Plan and any Awards granted
hereunder, Participants are general and unsecured creditors of the Company and
have no rights or claims except as otherwise provided in this Plan or any
applicable Award Agreement.
 
18.  Code Section 409A.
 
(a)    Awards made under this Plan are intended to comply with or be exempt from
Code Section 409A, and ambiguous provisions hereof, if any, shall be construed
and interpreted in a manner consistent with such intent. No payment, benefit or
consideration shall be substituted for an Award if such action would result in
the imposition of taxes under Code Section 409A. Notwithstanding anything in
this Plan to the contrary, if any Plan provision or Award under this Plan would
result in the imposition of an additional tax under Code Section 409A, that Plan
provision or


A-11

--------------------------------------------------------------------------------





Award shall be reformed, to the extent permissible under Code Section 409A, to
avoid imposition of the additional tax, and no such action shall be deemed to
adversely affect the Participant’s rights to an Award.
 
(b)    Unless the Committee provides otherwise in an Award Agreement, each
Restricted Stock Unit Award, Performance Unit Award or Cash Award (or portion
thereof if the Award is subject to a vesting schedule) shall be settled no later
than the 15th day of the third month after the end of the first calendar year in
which the Award (or such portion thereof) is no longer subject to a “substantial
risk of forfeiture” within the meaning of Code Section 409A. If the Committee
determines that a Restricted Stock Unit Award, Performance Unit Award or Cash
Award is intended to be subject to Code Section 409A, the applicable Award
Agreement shall include terms that are designed to satisfy the requirements of
Code Section 409A.
 
(c)    If the Participant is identified by the Company as a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) on the date on which the
Participant has a “separation from service” (other than due to death) within the
meaning of Treasury Regulation § 1.409A-1(h), any Award payable or settled on
account of a separation from service that is deferred compensation subject to
Code Section 409A shall be paid or settled on the earliest of (1) the first
business day following the expiration of six months from the Participant’s
separation from service, (2) the date of the Participant’s death, or (3) such
earlier date as complies with the requirements of Code Section 409A.
 
19.  Awards to Foreign Nationals and Employees Outside the United States.  The
Committee may, without amending this Plan, (1) establish special
rules applicable to Awards granted to Participants who are foreign nationals,
are employed or otherwise providing services outside the United States, or both,
including rules that differ from those set forth in this Plan, and (2) grant
Awards to such Participants in accordance with those rules.
 
20.  Governing Law.  This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to that state’s conflict of laws rules.
 
21.  Right to Continued Service or Employment.  Nothing in this Plan or an Award
Agreement shall interfere with or limit in any way the right of the Company or
any of its Subsidiaries to terminate any Participant’s employment or other
service relationship with the Company or its Subsidiaries at any time, nor
confer upon any Participant any right to continue in the capacity in which he is
employed or otherwise serves the Company or its Subsidiaries.
 
22.  Clawback Right.  Notwithstanding any other provisions in this Plan, any
Award shall be subject to recovery or clawback by the Company under any clawback
policy adopted by the Company whether before or after the date of grant of the
Award.
 
23.  Usage.  Words used in this Plan in the singular shall include the plural
and in the plural the singular, and the gender of words used shall be construed
to include whichever may be appropriate under any particular circumstances of
the masculine, feminine or neuter genders.
 
24.  Headings.  The headings in this Plan are inserted for convenience of
reference only and shall not affect the meaning or interpretation of this Plan.
 
25.  Effectiveness.  The Original Plan, as approved by the Board on February 19,
2014, became effective as of the Effective Date. This Plan, as amended and
restated herein, shall continue in effect for a term of 10 years commencing on
the Effective Date, unless earlier terminated by action of the Board. The
shareholders of the Company approved the Original Plan on May 20, 2014. As of
the date of shareholder approval of the Original Plan, no further awards shall
be made under the Prior Plan, provided, however, that any and all outstanding
awards granted under the Prior Plan shall continue to be outstanding and shall
be subject to the terms of the Prior Plan as are in effect as of the Effective
Date.


A-12